DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

REASONS FOR ALLOWANCE
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Szatmary et al. (US 2013/0073500 A1) teaches A computer-implemented method for generating an optimized shading graph in a modeling application, (“the GUI may display (for example, using a shaded rectangle in FIG. 13) the corresponding selected members of the subset in the graphical editor. In some implementations, the GUI may generate a graphical representation in the graphical editor corresponding to the subset (or subsets) selection, as illustrated with respect to FIGS. 13A-13B below. Examples of graphical representations may include one or more of a unique symbol, pictogram, an icon, and/or other graphical representations. In some implementations, a graphical representation may include a change in a graphical attribute including a change in one or more of color, shading pattern, and/or other receiving a plurality of nodes in a shading graph, (“As shown in FIG. 13, the node subset 1312 may comprise nodes comprising the tag 1305, while the subset 1314 may comprise nodes having both tags 1308 and 1310.” [0219]) Szatmary further teaches the plurality of nodes being connected via a plurality of explicit connections and one or more of the plurality of nodes comprising one or more internal connections; (“The node connection user action may correspond to creating connections between network nodes. According to some implementations, in creating inter-node connections, the HLND kernel may require one or more of a first subset selection (e.g., a subset of nodes the connections will originate from), a second subset selection (e.g., a subset of nodes the connections will terminate at), a connection type used to connect the first subset to the second subset, and/or other information associated with connecting nodes.” [0229]) Claims 11 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determining one or more actual implicit context connections based on the one or more implicit context connections and the one or more internal connections; determining one or more shortcuts based on one or more of i) the plurality of explicit connections, ii) the one or more implicit context connections, and iii) the one or more actual implicit context connections;” Claims 11 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619